187 F.2d 487
51-1 USTC  P 9193
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.LANSING COMMUNITY HOTEL CORPORATION, Respondent.
No. 11221.
United States Court of Appeals Sixth Circuit.
Feb. 8, 1951.

Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Charles E. Lowery, all of Washington, D.C., Virginia Adams, Washington, D.C., for petitioner.
Charles E. Ecker, Lansing, Mich., and R. M. O'Hara, Detroit, Mich., for respondent.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision herein reviewed be and is hereby affirmed in accordance with the opinion of the Tax Court of the United States, 14 T.C. 183.